Exhibit May Yin Thum’s Employment Contract EMPLOYMENT CONTRACT EMPLOYMENT CONTRACT ("Contract"), between Mezabay International Inc., a Nevada corporation with its common stock currently quoted on FINRA’s Over-the-counter Bulletin Board, having an office address at 800 5th Avenue, Suite 4100, Seattle, Washington 98104, USA (hereinafter called “ The Company”), andThum May Yin of No.59-1, Jalan 35/26, Block E, Rampai Court, Setapak, 53300, Kuala Lumpur, Malaysia (hereinafter called “Thum”). WHEREAS, The Company wishes to engage the services of Thum as Chief Financial Officer of The Company, and WHEREAS, Thum is willing to provide her services and to undertake the duties and responsibilities described below and other duties and responsibilities as may be assigned to her by the Company from time to time during the term of this Contract upon the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual covenants and conditions herein contained, all prior contracts between the parties are waived and of no further effect, and the parties to this Contract agree as follows: 1.EMPLOYMENT The Company shall contract with Thum, and Thum shall serve as Chief Financial Officer during the term of employment set forth in Paragraph 2 of this Contract .The Company and other subsidiaries, associated companies and affiliates of the Company are engaged in the Asia region, in providing e-commerce and m-commerce as well as payments and loyalty rewards products and services. 2.TERM The term of this Contract shall be for a period of three (3) years commencing on September 23, 2009 (hereinafter referred to as “Commencement Date”) 3.JOB TITLE AND DUTIES 3.1Title and Duties Thum shall have duties and responsibilities commensurate with her title and position from time to time.
